     Case 3:20-cv-01014-LAB-LL Document 36 Filed 02/17/21 PageID.176 Page 1 of 1



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    WENDY ANN SPERLING                        Case No.: 20cv1014-LAB (LL)
12                               Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    STATE FARM MUTUAL
      AUTOMOBILE INSURANCE
15
      COMPANY
16                            Defendant.
17
18
19         The parties’ joint motion to dismiss (Docket no. 34) is GRANTED. Pursuant
20   to Fed. R. Civ. P. 41(a), Plaintiff Wendy Ann Sperling’s claims are DISMISSED
21   WITH PREJUDICE. The putative class claims are DISMISSED WITHOUT
22   PREJUDICE. The Clerk is directed to close the docket.
23         IT IS SO ORDERED.
24   Dated: February 17, 2021
25
26                                            Honorable Larry Alan Burns
                                              United States District Judge
27
28

                                               1
                                                                               20cv1014
